                   Case 2:21-mj-00096-KJN Document 3 Filed 06/15/21 Page 1 of 1
                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 CR NO: 2:21-mj-00096 KJN

STEVEN DOMINGO

                              Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     Steven Domingo
 Detained at           Santa Rita Jail
 Detainee is:          a.)    ☐ charged in this district by: ☐ Indictment ☐ Information ☒ Complaint
                                  charging detainee with: 18 U.S.C. § 922(g)
                  or   b.)    ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:        a.)       ☒ return to the custody of detaining facility upon termination of proceedings
                  or   b.)       ☐ be retained in federal custody until final disposition of federal charges, as a sentence
                                   is currently being served at the detaining facility

                        Appearance is necessary FORTHWITH in the Eastern District of California.

                       Signature:
                       Printed Name & Phone No:                  AUSA Michael W. Redding. 916-708-4173
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be had in this cause,
and at the conclusion of said proceedings to return said detainee to the above-named custodian.
 Dated:     June 15, 2021



Please provide the following, if known:
 AKA(s) (if             Steven Fernandez Domingo                                          ☒Male      ☐Female
 Booking or CDC #:                                                                        DOB:       09/15/1984
 Facility Address:      5325 Broder Blvd., Dublin, CA 94568                               Race:      Caucasian
 Facility Phone:        (925) 551-6500                                                    FBI#:      404948HB0
 Currently

                                                  RETURN OF SERVICE
 Executed on:
                                                              (signature)
